UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7284


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN BATTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cr-00110-ELH-1; 1:13-cv-03564-ELH)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Battle, Appellant Pro Se. Christopher M. Mason, Special
Assistant United States Attorney, Michael Clayton Hanlon,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin    Battle        appeals      the         district      court’s    order

denying   relief   on     his    28   U.S.C.      §    2255    (2012)     motion.        On

appeal,   we    confine    our    review     to       the    issues     raised     in   the

Appellant’s brief.         See 4th Cir. R. 34(b).                      Because Battle’s

informal brief does not challenge the basis for the district

court’s disposition, Battle has forfeited appellate review of

the   court’s    order.         Accordingly,          we    deny   a    certificate      of

appealability and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                         2